Citation Nr: 1437312	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.  He additionally had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) beginning from June 1971 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in relevant part, denied entitlement to service connection for chronic joint pain of the elbows, hips, and knees.  

The Board remanded this appeal for further evidentiary development in September 2010, February 2012, October 2012, and June 2013.  In the October 2012 decision, the Board separated the current claim for service connection for a right knee disability on appeal from the Veteran's claim for service connection for multiple joint pains.  The Board denied service connection for pain of multiple joints. 

A June 2014 report of contact indicates that the Veteran was claiming service connection for erectile dysfunction, chronic obstructive pulmonary disease, high blood pressure, cholesterol issues, and an increased rating for diabetes mellitus.  These issues are referred to the RO for adjudication.


FINDING OF FACT

The Veteran does not have a current right knee disability that was or aggravated as the result of a disease or injury on active duty, or during a period of active duty for training (ACDUTRA) or an injury during inactive duty for training (INACDUTRA).  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A July 2004 VCAA letter from the Agency of Original Jurisdiction (AOJ) informed the Veteran of all elements required to substantiate a claim for service connection for joint pain in the knees in accordance with 38 C.F.R. § 3.159(b).  In July 2006, the AOJ issued a second VCAA letter compliant with the holding of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The AOJ obtained the Veteran's service treatment records (STRs) from both Reserve and active service, and his post-service private treatment records to the extent possible.  The AOJ asked the Veteran to complete authorizations for it to request records pertaining to a left knee meniscectomy in 1978 or 1979, by Dr. Kline and the Franklin Hospital.  The Veteran reported that Dr. Kline was deceased, although he provided the doctor's address; and that the Franklin Hospital had been taken over by another hospital system.  The Veteran did not respond to a request that he provide the address for the new hospital system.  Absent the needed information, VA had no further duty to seek these records.  38 C.F.R. § 3.159(c)(1)(i)(ii) (2013).  Because the Veteran has not reported, and there is no other evidence, that his knee disability was the result of injury or disease during active service or during a period of ACDUTRA or INACDUTRA, the records would not be reasonably likely to substantiate the claim.  

The June 2014 report of contact indicates that the Veteran was receiving current treatment at VA; but this treatment related to conditions not currently at issue.  Therefore, although the records were not obtained, they are not pertinent to the claim.  Additionally, the Veteran has been afforded VA examinations with respect to his claim, and addendum opinions have been provided by VA examiners.  VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

The AOJ substantially complied with the Board's June 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim in order to obtain the aforementioned private treatment records, to obtain a complete copy of the Veteran's service personnel records (SPRs), to verify the Veteran's periods of ACDUTRA and INACDTURA, to obtain clarification with respect to the use of the abbreviations "UT" and "AT" in his payroll records, to obtain copies of records pertaining to worker's compensation benefits, and to obtain an addendum medical opinion regarding the etiology of the claimed knee disability.  

The SPRs were obtained as were additional payroll records detailing periods of Reserve service, and an addendum VA opinion was provided.  Additionally, confirmation was received from the Department of the Army that worker's compensation records were not available.  While the aforementioned private treatment records were not obtained and while an explanation for the abbreviations "UT" and "AT" was not provided, this evidence is not necessary as the knee injury incurred either in 1978 or 1979 has been determined to not be incident to a period of active duty, or of ACDUTRA or INACDUTRA.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating his claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).



II.  Service Connection

      A.  Governing Law and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Active service includes not only active duty (AD), but also any period of active duty for training (ACDUTRA) resulting in disability or death from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) resulting in disability or death as a result of injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, 701 F.3d 133.  

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

In the instant case, the Veteran clearly has a current right knee disability.  Mild bilateral knee degenerative joint disease (DJD), right greater than left, was diagnosed during an October 2010 VA examination.  See Walker, supra.

With respect to in-service incurrence of a disease or injury, the Veteran's STRs are devoid of any indication that he complained of, suffered from, or was diagnosed with any knee disability during service.  A May 1986 report of medical history, solicited in connection with a periodic Reserve examination, showed that the Veteran had undergone right knee surgery to remove cartilage in 1979.  The report noted that this was a result of an injury six years before, and that there were no current complaints.  A report of medical history provided in connection with an April 1987 periodic examination also showed that he had undergone right knee surgery in January 1979 for torn cartilage.  

Based on this evidence and based on the October 2010 VA examination report and a February 2012 addendum noting that the Veteran's knee meniscectomy (cited in the report as the left knee, though presumably meaning right knee) was apparently incurred during Reserve service, the Board has pursued development to determine whether the Veteran indeed suffered a knee injury, resulting in the knee surgery, during a period of ACDUTRA or INACDUTRA.  

In the October 2010 remand, the Board specifically instructed that the Veteran be asked to report the circumstances, including his duty status, at the time of the 1978 or 1979 knee injury.  Although he did not respond to an October 2012 AOJ letter requesting that he report such circumstances, during a subsequent March 2013 VA examination he reported that at the time of his injury, he was working for the military at the Department of Defense (DoD) as a civilian employee.  The examiner noted that it was not clear that he was on active duty at the time.  The examiner clarified, however, that it appeared that the Veteran's injury was not incident to active duty as he reported receiving Workman's Compensation (WC) benefits at the time.  

Additionally, and most notably, the Veteran reported in a March 2014 statement that the accident resulting in his knee injury occurred while he was employed as a civilian by the DOD, Department of the Army.  He clarified that WC records were, therefore, handled by the DOD rather than the United States Postal Service.

Based on this evidence, the Board finds that a preponderance of the evidence is against a finding that the Veteran incurred a right knee injury during any period of active duty, or ACDUTRA or INACDUTRA.  At this juncture, the Board notes that it is well-established that there is no legal basis upon which to establish service connection for diseases or injuries incurred during civilian employment.  See, e.g., Venturella v. Gober, 10 Vet. App. 340 (1997) (holding that where a claimant has a dual status as a Reserve/Guard member and as a civilian military employee, service connection is not in order for those diseases or injuries that were incurred during civilian employment).

Nonetheless, even considering the possibility that the Veteran's knee injury occurred incident to active service, the Board additionally finds that there is insufficient evidence of record to establish the required nexus between the Veteran's current right knee DJD and the prior knee injury.  Notably, in an October 2011 addendum to the October 2010 VA examination report, the VA examiner concluded that the Veteran's mild knee DJD was not related to military service.  In this regard, the examiner noted that the Veteran had subsequent reserve service until 2001, and that he subsequently retired from Postal Service employment after 34 years of service.  

In the March 2013 VA examination report, the examiner noted that the Veteran's employment as a postal worker required much standing for up to 56 hours per week.  The Veteran did not report any additional knee injuries or surgeries apart from the injury and surgery from the late 1970s, although he did report experiencing mild increase in soreness in his knee during his active service.  The Veteran also reported increased knee soreness over the years, which especially became more noticeable in the early 2000s; however, along with this, he began having additional pains and soreness in other joints.  

The examiner provided the opinion that if the prior knee injury was considered to have been incurred during active service, it was less likely than not that current arthritis was related to the injury and resulting surgery.  As a rationale for the opinion, the examiner noted that the Veteran's knee surgery was apparently in 1979 and that he had worked subsequent to this for 28 years as a postal worker, spending much time on his feet.  He also had subsequent Reserve service following the injury which would also have required him to be on his feet.  While prior knee injuries and surgery can lead to arthritis, the examiner noted that this did not appear to be the case with the Veteran, as it would have been expected that he would have been having significant problems with his knee much earlier.  Thus, the examiner concluded that other conditions, such as the Veteran's physical job for 28 years and simply aging, could also account for the degree of arthritis in his right knee.  

Moreover, in an April 2013 addendum to this examination report, a VA examiner noted that the Veteran's DJD was not unusual for his age, and that the Veteran had substantial postal work history and reserve service without restrictions following his surgery in 1978 or 1979, and concluded that he could see no evidence that the current right knee disability was related to the right knee injury or surgery.  The examiner noted that examination findings revealed basically no physical difference between the right and left knees.  Thus, the examiner concluded that there would be no reason to reconsider the prior opinion. 

The Board finds that the VA examiner opinions of record are fully informed, well-reasons and fully articulated.  See Nieves-Rodriguez, 22 Vet. App. 295.  The examiners were made fully aware of the Veteran's prior history of a knee injury as well as of his subsequent active service and substantial work history.  Based on the evidence, the examiners have concluded that, even if the Veteran's prior knee injury was incurred during active service, the current right knee disability is not at least as likely as not etiologically related to his active service.

Absent competent evidence linking current right knee disability to active service, the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt, therefore, does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

In conclusion, the Board finds it prudent to note that there is no clear indication in the record that an entrance examination was conducted prior the Veteran's period of active service from September 1990 to May 1991.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut this presumption by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  See 38 C.F.R. § 3.304(b) (2013); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In this case, however, the previously cited May 1986 and April 1987 examination reports weigh against a finding that the Veteran had a right knee disability that clearly and unmistakably preexisted service, as these reports indicate that the prior knee injury and resulting surgery, had fully resolved.  As such, the claim is treated as an ordinary claim for service connection, 
as the Board has proceeded to do here.  Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


